ORDER
PER CURIAM.
Michael PanMns (Movant) files this appeal from the motion court’s judgment denying his Rule 24.035 motion. In his appeal, Movant contends his post-conviction counsel abandoned him.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).